DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving a delivery itinerary at a pod containing a plurality of fulfilled online orders that are stored in containers supported by inventory carriers; identifying first and second inventory carriers associated with the delivery itinerary; move the identified first and second inventory carriers to a replenishment hatch of the pod, and present the identified first and second inventory carriers at the replenishment hatch of the pod in an order that is based on the delivery itinerary; and loading a delivery vehicle with containers that are supported by the presented first and second inventory carriers”.
The limitations above is a process that, under its broadest reasonable interpretation, covers organizing orders inside a delivery pod which is a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one or more mobile robotics units (MRUs). The additional limitation is recited at a high level of generality is no more than field of use limitation generally linking the abstract idea to a technical environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than field of use limitation.
Dependent claims 3-4, 6-7, and 9-10 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 2 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 5 and 8 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 2 without successfully integrating the exception into a practical application (reading container barcodes and mini loader are recited at a high level of generality which amounts to generally linking the abstract idea to a technical field) or providing significantly more limitations. 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “move first and second inventory carriers supporting containers associated with the delivery itinerary to the replenishment hatch, and present the first and second inventory carriers at the replenishment hatch in an order that is based on the delivery itinerary”.
The limitations above is a process that, under its broadest reasonable interpretation, covers organizing orders inside a delivery pod which is a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one or more mobile robotics units (MRUs) and the pod comprising: one or more inventory carriers each configured to support one or more containers; a replenishment hatch through which containers are removed from the pod. The additional limitations are recited at a high level of generality which amount to no more than field of use limitation generally linking the abstract idea to a technical environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than field of use limitation.
Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 12 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application (mini loader is recited at a high level of generality which amounts to generally linking the abstract idea to a technical field) or providing significantly more limitations. 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “move first and second inventory carriers supporting containers associated with the delivery itinerary to the replenishment hatch, and present the first and second inventory carriers at the replenishment hatch in an order that is based on the delivery itinerary”.
The limitations above is a process that, under its broadest reasonable interpretation, covers organizing orders inside a delivery pod which is a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one or more mobile robotics units (MRUs) and a fulfillment center; a pod having one or more inventory carriers each configured to support one or more containers containing orders delivered from the fulfillment center; a replenishment hatch through which containers are removed from the pod. The additional limitations are recited at a high level of generality which amount to no more than field of use limitation generally linking the abstract idea to a technical environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than field of use limitation.
Dependent claim 15 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 14 without successfully integrating the exception into a practical application (mini loader is recited at a high level of generality which amounts to generally linking the abstract idea to a technical field) or providing significantly more limitations. 

Novelty and Non-Obviousness
Examiner is unaware of any prior art, alone or in combination, which discloses all the limitation of independent claims.
The closest non-applied prior art is Rogers (US 2001/0042024). Rogers is directed towards providing web-based sales involving storage facilities where the customer’s orders are delivered at locker storage bins for customer to pick up. 
The closest non-applied prior art is Mountz (US 9,009,072). Mountz is directed towards filling an order at an inventory pier. Mountz discloses “one or more mobile robotic units (MRUs) to: move the identified first and second inventory carriers”. 
The closest non-applied prior art is Dade (US 2017/0215620). Dade is directed towards a locker system for deliveries. Dade discloses delivering customer orders to temperature controls locker bins at a locker system. 
The closest non-applied prior art is Murphy, “Grounding the virtual: The material effects of electronic grocery shopping”, published by Elsevier in 2007, hereinafter “Murphy”. Murphy discloses a categorization of electronic grocery shopping (EGS) enterprises into three types: “bricks and clicks”, “pure-play” and the “infomediary”, and examines how each type of operation has been materialized in the urban landscape. 
The closest non-applied prior art is Sinha, “eCommerce Supply Chain Insights in Groceries and Consumer Packaged Goods in the United States”, published by University of Michigan, on February 2015, hereinafter “Sinha”. Sinha’s research focuses on the distribution logistics within the grocery sector.
However, none of the prior art cited above discloses “receiving a delivery itinerary at a pod containing a plurality of fulfilled online orders that are stored in containers supported by inventory carriers; identifying first and second inventory carriers associated with the delivery itinerary; using one or more mobile robotic units (MRUs) to: move the identified first and second inventory carriers to a replenishment hatch of the pod, and present the identified first and second inventory carriers at the replenishment hatch of the pod in an order that is based on the delivery itinerary; and loading a delivery vehicle with containers that are supported by the presented first and second inventory carriers” or the equivalent of claims 11 and 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628